Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 1 of 14 Page ID #:120



     MICHAEL F. HEALY (Bar No. 95098)
 1   mfhealy@shb.com
     EMILY M. WEISSENBERGER (Bar No. 248898)
 2   eweissenberger@shb.com
     ALEXANDER A. GUNEY (Bar No. 308192)
 3   aguney@shb.com
     SHOOK, HARDY & BACON L.L.P.
 4   One Montgomery Tower, Suite 2600
     San Francisco, California 94104
 5   Telephone: 415.544.1900
     Facsimile: 415.391.0281
 6
     Attorneys for Defendant
 7   DEPUY SYNTHES PRODUCTS, INC.
     (erroneously sued as DePuy Synthes Companies)
 8
 9
                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11

12   MELISSA O’BRIEN,                            Case No. 19-cv-00619-CJC-SP
13                      Plaintiff,
                                                 STIPULATED PROTECTIVE
14        v.                                     ORDER
15   JOHNSON & JOHNSON MEDICAL     [NOTE CHANGE MADE BY THE
     DEVICES COMPANIES; DEPUY     COURT TO ¶ 6.3]
16   SYNTHES COMPANIES; DOES 1 TO
     10.
17
                        Defendant.
18

19

20

21      1. PURPOSES AND LIMITATIONS
22         Disclosure and discovery activity in this action are likely to involve production
23   of confidential, proprietary, or private information for which special protection from
24   public disclosure and from use for any purpose other than prosecuting this litigation
25   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
26   to enter the following Stipulated Protective Order. The parties acknowledge that this
27   Order does not confer blanket protections on all disclosures or responses to discovery
28   and that the protection it affords from public disclosure and use extends only to the
                                               1
                               STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 2 of 14 Page ID #:121



     limited information or items that are entitled to confidential treatment under the
 1
     applicable legal principles. The parties further acknowledge, as set forth in Section
 2
     12.3, below, that this Stipulated Protective Order does not entitle them to file
 3
     confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 4
     that must be followed and the standards that will be applied when a party seeks
 5
     permission from the court to file material under seal.
 6
           This is a complex product liability action that is likely to involve health and
 7
     medical records, trade secrets, customer and pricing lists and other valuable research,
 8
     development, commercial, financial, technical and/or proprietary information for
 9
     which special protection from public disclosure and from use for any purpose other
10
     than prosecution of this action is warranted. Such confidential and proprietary
11
     materials and information consist of, among other things, confidential business or
12
     financial information, information regarding confidential business practices, or other
13
     confidential research, development, or commercial information (including information
14
     implicating privacy rights of third parties), information otherwise generally
15
     unavailable to the public, or which may be privileged or otherwise protected from
16
     disclosure under state or federal statutes, court rules, case decisions, or common law.
17
     Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
18
     disputes over confidentiality of discovery materials, to adequately protect information
19
     the parties are entitled to keep confidential, to ensure that the parties are permitted
20
     reasonable necessary uses of such material in preparation for and in the conduct of
21
     trial, to address their handling at the end of the litigation, and serve the ends of justice,
22
     a protective order for such information is justified in this matter. It is the intent of the
23
     parties that information will not be designated as confidential for tactical reasons and
24
     that nothing be so designated without a good faith belief that it has been maintained in
25
     a confidential, non-public manner, and there is good cause why it should not be part of
26
     the public record of this case.
27

28
                                                2
                                 STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 3 of 14 Page ID #:122



     2.    DEFINITIONS
 1
           2.1    Action: The above-captioned action.
 2
           2.2    Challenging Party: a Party or Non-Party that challenges the designation
 3
     of information or items under this Order.
 4
           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 5
     how it is generated, stored or maintained) or tangible things that qualify for protection
 6
     under Federal Rule of Civil Procedure 26(c).
 7
           2.4    Counsel (without qualifier): Outside Counsel of Record and House
 8
     Counsel (as well as their support staff).
 9
           2.5    Designating Party: a Party or Non-Party that designates information or
10
     items that it produces in disclosures or in responses to discovery as
11
     “CONFIDENTIAL.”
12
           2.6    Disclosure or Discovery Material: all items or information, regardless of
13
     the medium or manner in which it is generated, stored, or maintained (including,
14
     among other things, testimony, transcripts, and tangible things), that are produced or
15
     generated in disclosures or responses to discovery in this matter.
16
           2.7    Expert: a person with specialized knowledge or experience in a matter
17
     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
18
     expert witness or as a consultant in this action.
19
           2.8    House Counsel: attorneys who are employees of a party to this action.
20
     House Counsel does not include Outside Counsel of Record or any other outside
21
     counsel.
22
           2.9    Non-Party: any natural person, partnership, corporation, association, or
23
     other legal entity not named as a Party to this action.
24
           2.10 Outside Counsel of Record: attorneys who are not employees of a party
25
     to this action but are retained to represent or advise a party to this action and have
26
     appeared in this action on behalf of that party or are affiliated with a law firm which
27
     has appeared on behalf of that party.
28
                                                 3
                                STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 4 of 14 Page ID #:123



           2.11 Party: any party to this action, including all of its officers, directors,
 1
     employees, consultants, retained experts, and Outside Counsel of Record (and their
 2
     support staffs).
 3
           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 4
     Discovery Material in this action.
 5
           2.13 Professional Vendors: persons or entities that provide litigation support
 6
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
 7
     demonstrations, and organizing, storing, or retrieving data in any form or medium)
 8
     and their employees and subcontractors.
 9
           2.14 Protected Material: any Disclosure or Discovery Material that is
10
     designated as “CONFIDENTIAL.”
11
           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
12
     from a Producing Party.
13
     3.    SCOPE
14
           The protections conferred by this Stipulation and Order cover not only
15
     Protected Material (as defined above), but also (1) any information copied or extracted
16
     from Protected Material; (2) all copies, excerpts, summaries, or compilations of
17
     Protected Material; and (3) any testimony, conversations, or presentations by Parties
18
     or their Counsel that might reveal Protected Material. However, the protections
19
     conferred by this Stipulation and Order do not cover the following information:
20
     (a) any information that is in the public domain at the time of disclosure to a
21
     Receiving Party or becomes part of the public domain after its disclosure to a
22
     Receiving Party as a result of publication not involving a violation of this Order,
23
     including becoming part of the public record through trial or otherwise; and (b) any
24
     information known to the Receiving Party prior to the disclosure or obtained by the
25
     Receiving Party after the disclosure from a source who obtained the information
26
     lawfully and under no obligation of confidentiality to the Designating Party. Any use
27
     of Protected Material at trial shall be governed by a separate agreement or order.
28
                                               4
                                STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 5 of 14 Page ID #:124



     4.    DURATION
 1
           Even after final disposition of this litigation, the confidentiality obligations
 2
     imposed by this Order shall remain in effect until a Designating Party agrees
 3
     otherwise in writing or a court order otherwise directs. Final disposition shall be
 4
     deemed to be the later of (1) dismissal of all claims and defenses in this action, with or
 5
     without prejudice; and (2) final judgment herein after the completion and exhaustion
 6
     of all appeals, rehearings, remands, trials, or reviews of this action, including the time
 7
     limits for filing any motions or applications for extension of time pursuant to
 8
     applicable law.
 9
     5.    DESIGNATING PROTECTED MATERIAL
10
           5.1      Exercise of Restraint and Care in Designating Material for Protection.
11
           Each Party or Non-Party that designates information or items for protection
12
     under this Order must take care to limit any such designation to specific material that
13
     qualifies under the appropriate standards. The Designating Party must designate for
14
     protection only those parts of material, documents, items, or oral or written
15
     communications that qualify – so that other portions of the material, documents,
16
     items, or communications for which protection is not warranted are not swept
17
     unjustifiably within the ambit of this Order.
18
           If it comes to a Designating Party’s attention that information or items that it
19
     designated for protection do not qualify for protection, that Designating Party must
20
     promptly notify all other Parties that it is withdrawing the mistaken designation.
21
           5.2      Manner and Timing of Designations. Except as otherwise provided in
22
     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23
     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24
     under this Order must be clearly so designated before the material is disclosed or
25
     produced.
26
           Designation in conformity with this Order requires:
27
                 (a) for information in documentary form (e.g., paper or electronic
28
                                               5
                                 STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 6 of 14 Page ID #:125



     documents, but excluding transcripts of depositions or other pretrial or trial
 1
     proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
 2
     page that contains protected material. If only a portion or portions of the material on a
 3
     page qualifies for protection, the Producing Party also must clearly identify the
 4
     protected portion(s) (e.g., by making appropriate markings in the margins).
 5
           A Party or Non-Party that makes original documents or materials available for
 6
     inspection need not designate them for protection until after the inspecting Party has
 7
     indicated which material it would like copied and produced. During the inspection and
 8
     before the designation, all of the material made available for inspection shall be
 9
     deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
10
     it wants copied and produced, the Producing Party must determine which documents,
11
     or portions thereof, qualify for protection under this Order. Then, before producing the
12
     specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
13
     to each page that contains Protected Material. If only a portion or portions of the
14
     material on a page qualifies for protection, the Producing Party also must clearly
15
     identify the protected portion(s) (e.g., by making appropriate markings in the
16
     margins).
17
                 (b) for testimony given in deposition or in other pretrial or trial proceedings,
18
     that the Designating Party identify on the record, before the close of the deposition,
19
     hearing, or other proceeding, all protected testimony.
20
                 (c) for information produced in some form other than documentary and for
21
     any other tangible items, that the Producing Party affix in a prominent place on the
22
     exterior of the container or containers in which the information or item is stored the
23
     legend “CONFIDENTIAL.” If only a portion or portions of the information or item
24
     warrant protection, the Producing Party, to the extent practicable, shall identify the
25
     protected portion(s).
26
           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
27
     failure to designate qualified information or items does not, standing alone, waive the
28
                                                6
                                  STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 7 of 14 Page ID #:126



     Designating Party’s right to secure protection under this Order for such material.
 1
     Upon timely correction of a designation, the Receiving Party must make reasonable
 2
     efforts to assure that the material is treated in accordance with the provisions of this
 3
     Order.
 4
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5
           6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 6
     designation of confidentiality within 14 calendar days of production.
 7
           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 8
     resolution process by providing written notice of each designation it is challenging
 9
     and describing the basis for each challenge. To avoid ambiguity as to whether a
10
     challenge has been made, the written notice must recite that the challenge to
11
     confidentiality is being made in accordance with this specific paragraph of the
12
     Protective Order. The parties shall attempt to resolve each challenge in good faith and
13
     must begin the process by conferring within 21 calendar days of the date of service of
14
     notice. In conferring, the Challenging Party must explain the basis for its belief that
15
     the confidentiality designation was not proper and must give the Designating Party an
16
     opportunity to review the designated material, to reconsider the circumstances, and, if
17
     no change in designation is offered, to explain the basis for the chosen designation. A
18
     Challenging Party may proceed to the next stage of the challenge process only if it has
19
     engaged in this meet and confer process first or establishes that the Designating Party
20
     is unwilling to participate in the meet and confer process in a timely manner.
21
           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
22
     court intervention, the Challenging Party shall file and serve a motion challenging
23
     confidentiality under Civil Local Rule 37 (and in compliance with Civil Local Rule
24
     79-5, if applicable) within 30 calendar days of the initial notice of challenge or within
25
     14 days of the parties agreeing that the meet and confer process will not resolve their
26
     dispute, whichever is later. Each such motion must be accompanied by a competent
27
     declaration affirming that the movant has complied with the meet and confer
28
                                               7
                                STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 8 of 14 Page ID #:127



     requirements imposed in the preceding paragraph. Failure by the Challenging Party to
 1
     make such a motion including the required declaration within 21 days (or 14 days, if
 2
     applicable) shall automatically waive the right to challenge the confidentiality
 3
     designation for each challenged designation. In addition, the Designating Party may
 4
     file a motion to retain confidentiality designation at any time if there is good cause for
 5
     doing so, including a challenge to the designation of a deposition transcript or any
 6
     portions thereof. Any motion brought pursuant to this provision must be accompanied
 7
     by a competent declaration affirming that the movant has complied with the meet and
 8
     confer requirements imposed by the preceding paragraph.
 9
           Nothing in this paragraph shall alter a Receiving Party’s rights afforded under
10
     Civil Local Rule 79.
11
     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
12
           7.1      Basic Principles. A Receiving Party may use Protected Material that is
13
     disclosed or produced by another Party or by a Non-Party in connection with this case
14
     only for prosecuting, defending, or attempting to settle this litigation. Such Protected
15
     Material may be disclosed only to the categories of persons and under the conditions
16
     described in this Order. When the litigation has been terminated, a Receiving Party
17
     must comply with the provisions of section 13 below (FINAL DISPOSITION).
18
           Protected Material must be stored and maintained by a Receiving Party at a
19
     location and in a secure manner that ensures that access is limited to the persons
20
     authorized under this Order.
21
           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
22
     otherwise ordered by the Court or permitted in writing by the Designating Party, a
23
     Receiving Party may disclose any information or item designated “CONFIDENTIAL”
24
     only to:
25
                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well
26
     as employees of said Outside Counsel of Record to whom it is reasonably necessary to
27
     disclose the information for this litigation;
28
                                               8
                                 STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 9 of 14 Page ID #:128



              (b) the officers, directors, and employees (including House Counsel) of the
 1
     Receiving Party to whom disclosure is reasonably necessary for this litigation
 2
              (c) Experts (as defined in this Order) of the Receiving Party to whom
 3
     disclosure is reasonably necessary for this litigation and who have signed the
 4
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5
              (d) the court and its personnel;
 6
              (e) court reporters and their staff, professional jury or trial consultants,
 7
     mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
 8
     for this litigation and who have signed the “Acknowledgment and Agreement to Be
 9
     Bound” (Exhibit A);
10
              (f) during their depositions, witnesses in the action to whom disclosure is
11
     reasonably necessary and who have signed the “Acknowledgment and Agreement to
12
     Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
13
     by the court. Pages of transcribed deposition testimony or exhibits to depositions that
14
     reveal Protected Material must be separately bound by the court reporter and may not
15
     be disclosed to anyone except as permitted under this Stipulated Protective Order.
16
              (g) the author or recipient of a document containing the information or a
17
     custodian or other person who otherwise possessed or knew the information;
18
              (h) Professional Mediators without the need to have them sign the
19
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20
              (1) the parties to this litigation.
21
     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
22
           OTHER LITIGATION
23
           If a Party is served with a subpoena or a court order issued in other litigation
24
     that compels disclosure of any information or items designated in this action as
25
     “CONFIDENTIAL,” that Party must:
26
              (a) promptly notify in writing the Designating Party. Such notification shall
27
     include a copy of the subpoena or court order;
28
                                                9
                                STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 10 of 14 Page ID #:129



               (b) promptly notify in writing the party who caused the subpoena or order to
 1
     issue in the other litigation that some or all of the material covered by the subpoena or
 2
     order is subject to this Protective Order. Such notification shall include a copy of this
 3
     Stipulated Protective Order; and
 4
               (c) cooperate with respect to all reasonable procedures sought to be pursued
 5
     by the Designating Party whose Protected Material may be affected.
 6
           If the Designating Party timely seeks a protective order, the Party served with
 7
     the subpoena or court order shall not produce any information designated in this
 8
     action as “CONFIDENTIAL” before a determination by the Court from which the
 9
     subpoena or order issued, unless the Party has obtained the Designating Party’s
10
     permission in writing. The Designating Party shall bear the burden and expense of
11
     seeking protection in that Court of its confidential material and nothing in these
12
     provisions should be construed as authorizing or encouraging a Receiving Party in this
13
     action to disobey a lawful directive from another court.
14
     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
15
           IN THIS LITIGATION
16
               (a) The terms of this Order are applicable to information produced by a
17
     Non-Party in this action and designated as “CONFIDENTIAL.” Such information
18
     produced by Non-Parties in connection with this litigation is protected by the
19
     remedies and relief provided by this Order. Nothing in these provisions should be
20
     construed as prohibiting a Non-Party from seeking additional protections.
21
               (b) In the event that a Party is required, by a valid discovery request, to
22
     produce a Non-Party’s confidential information in its possession, and the Party is
23
     subject to an agreement with the Non-Party not to produce the Non-Party’s
24
     confidential information, then the Party shall:
25
                  (1) promptly notify in writing the Requesting Party and the Non-Party
26
     that some or all of the information requested is subject to a confidentiality agreement
27
     with a Non-Party;
28
                                              10
                                STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 11 of 14 Page ID #:130



                    (2) promptly provide the Non-Party with a copy of the Stipulated
 1
     Protective Order in this litigation, the relevant discovery request(s), and a reasonably
 2
     specific description of the information requested; and
 3
                    (3) make the information requested available for inspection by the Non-
 4
     Party.
 5
                 (c) If the Non-Party fails to object or seek a protective order from this Court
 6
     within 14 days of receiving the notice and accompanying information, the Receiving
 7
     Party may produce the Non-Party’s confidential information responsive to the
 8
     discovery request. If the Non-Party timely seeks a protective order, the Receiving
 9
     Party shall not produce any information in its possession or control that is subject to
10
     the confidentiality agreement with the Non-Party before a determination by the Court.
11
     Absent a court order to the contrary, the Non-Party shall bear the burden and expense
12
     of seeking protection in this court of its Protected Material.
13
     10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14
              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15
     Protected Material to any person or in any circumstance not authorized under this
16
     Stipulated Protective Order, the Receiving Party must promptly (a) notify in writing
17
     the Designating Party of the unauthorized disclosures, (b) use its best efforts to
18
     retrieve all unauthorized copies of the Protected Material, (c) inform the person or
19
     persons to whom unauthorized disclosures were made of all the terms of this Order,
20
     and (d) request such person or persons to execute the “Acknowledgment and
21
     Agreement to Be Bound” that is attached hereto as Exhibit A.
22
     11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23
              PROTECTED MATERIAL
24
              When a Producing Party gives notice to Receiving Parties that certain
25
     inadvertently produced material is subject to a claim of privilege or other protection,
26
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
28
                                                11
                                  STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 12 of 14 Page ID #:131



     may be established in an e-discovery order that provides for production without prior
 1
     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 2
     parties reach an agreement on the effect of disclosure of a communication or
 3
     information covered by the attorney-client privilege or work product protection, the
 4
     parties may incorporate their agreement in the stipulated protective order submitted to
 5
     the Court.
 6
     12.   MISCELLANEOUS
 7
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 8
     person to seek its modification by the Court in the future.
 9
           12.2 Right to Assert Other Objections. By stipulating to the entry of this
10
     Protective Order no Party waives any right it otherwise would have to object to
11
     disclosing or producing any information or item on any ground not addressed in this
12
     Stipulated Protective Order. Similarly, no Party waives any right to object on any
13
     ground to use in evidence of any of the material covered by this Protective Order.
14
           12.3 Filing Protected Material. Without written permission from the
15
     Designating Party or a court order secured after appropriate notice to all interested
16
     persons, a Party may not file in the public record in this action any Protected Material.
17
     A Party that seeks to file under seal any Protected Material must comply with Civil
18
     Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
19
     order authorizing the sealing of the specific Protected Material at issue. Pursuant to
20
     Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that
21
     the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
22
     entitled to protection under the law. If a Receiving Party’s request to file Protected
23
     Material under seal pursuant to Civil Local Rule 79-5 is denied by the Court, then the
24
     Receiving Party may file the information in the public record pursuant to Civil Local
25
     Rule 79-5 unless otherwise instructed by the Court.
26
     13.   FINAL DISPOSITION
27
           Within 60 days after the final disposition of this action, as defined in paragraph
28
                                              12
                                STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 13 of 14 Page ID #:132



     4, each Receiving Party must return all Protected Material to the Producing Party or
 1
     destroy such material. As used in this subdivision, “all Protected Material” includes
 2
     all copies, abstracts, compilations, summaries, and any other format reproducing or
 3
     capturing any of the Protected Material.
 4
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6
     DATED: May 22, 2020                         /s/ Robert J. Prata
 7                                              Attorneys for Plaintiff
 8
 9
     DATED: May 26, 2020                           /s/ Alexander A. Guney
10                                              Attorneys for Defendant
11

12
                                       Signature Attestation
13
           In accordance with Civil Local Rule 5-4.3.4(a)(2)(i), I, Alexander Guney, attest
14
     that all other signatories listed, and on whose behalf the filing is submitted, concur in
15
     the filing’s content and have authorized the filing.
16

17

18

19

20

21
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22

23
     DATED: June 1, 2020                      _____________________________________
24                                              Hon. Sheri Pym
                                                United States Magistrate Judge
25

26

27

28
                                              13
                                STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00619-CJC-SP Document 28 Filed 06/01/20 Page 14 of 14 Page ID #:133




 1
                                              EXHIBIT A
 2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I, _____________________________ [print or type full name], of
 4
     _________________ [print or type full address], declare under penalty of perjury
 5
     under the laws of the State of California that I have read in its entirety and understand
 6
     the Stipulated Protective Order that was issued by the United States District Court for
 7
     the Central District of California on [DATE] in the case of Melissa O’Brien v.
 8
     Johnson & Johnson Medical Devices Companies, et al., Case No. 19-cv-00619-CJC-
 9
     SP. I agree to comply with and to be bound by all the terms of this Stipulated
10
     Protective Order and I understand and acknowledge that failure to so comply could
11
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12
     that I will not disclose in any manner any information or item that is subject to this
13
     Stipulated Protective Order to any person or entity except in strict compliance with the
14
     provisions of this Order.
15
           I further agree to submit to the jurisdiction of the United States District Court
16
     for the Central District of California for the purpose of enforcing the terms of this
17
     Stipulated Protective Order, even if such enforcement proceedings occur after
18
     termination of this action.
19
           I hereby appoint __________________________ [print or type full name] of
20
     _______________________________________ [print or type full address and
21
     telephone number] as my California agent for service of process in connection with
22
     this action or any proceedings related to enforcement of this Order.
23
     Date: ______________________________________
24

25   City and State where sworn and signed: _________________________________
26
     Printed name: _______________________________
27

28   Signature: _______________________________
                                       14
                                   STIPULATED PROTECTIVE ORDER
